DETAILED ACTION
	This is the first Office action on the merits of Application No. 17/498,176 filed on October 11, 2021.  Claims 1-20 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 11, 2021, November 15, 2021 and March 31, 2022 have been considered by the examiner.

Drawings
The drawings received on October 11, 2021 are acceptable.

Specification
The disclosure is objected to because of the following informalities:
In line 12 of paragraph [0057] “14 For’ should read --14. For--.
In line 28 of paragraph [0061] “in a configuration where dampener member.” Is unclear.
Appropriate correction is required.

Claim Objections
Claims 2 and 16 are objected to because of the following informalities:  
In claim 2, line 9, “torsion” should be changed to --torsional-- in order to be consistent with the earlier recitation of a torsional bias in claim 2, line 5.  
Similarly, in claim 16, line 9, “torsion” should be changed to --torsional-- in order to be consistent with the earlier recitation of a torsional bias in claim 16, line 5.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 depends from claim 6 but recites a mutually exclusive feature.  Specifically, claim 6 recites “said driven member is operably coupled to said clutch plate to be driven in response to rotation of said clutch plate by a gear assembly.” Thus claim 6 is directed to the embodiment shown in Fig. 3 where the driven member 48 is operably coupled to the clutch plate 66 by a gear assembly 40. Claim 10 on the other hand recites “said clutch plate and said driven member are fixed to one another”, which is specific to the embodiment of Figs. 8-10 wherein the clutch plate 168 and the driven member 148 are fixed to one another. It is unclear how the clutch plate can be connected to the driven member via a gear assembly as recited in claim 6 and also be directly connected to the driven member as in claim 10. Claims 11 and 12 are also indefinite since they refer back to claim 10. This rejection would be overcome if claim 10 is amended to depend from claim 1 rather than claim 6.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,168,497. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the presently pending application claims are included in the patent claims. Application claims 1-14 are identical to claims 1, 2, 6, 3, 4, 7-13, 5 and 14, respectively, of the ‘497 patent except for the statement of intended use in the preamble of patent claim 1 and the dependency of claim 10. Application claims 15-19 are broader recitations of the invention recited in patent claims 1, 2, 6, 3 and 4 of the ‘497 patent.  The application claims are anticipated by, and thus also obvious in view of, the patent claims.
Allowable Subject Matter
Claim 20 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656